14 F.3d 612NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
NATIONAL MEDICAL ENTERPRISES, INC., Plaintiff-Appellant,v.The UNITED STATES, Defendant-Appellee.
No. 93-5173.
United States Court of Appeals, Federal Circuit.
Oct. 25, 1993.

On Motion.
N.D.Tex., 28 Fed.Cl. 540
DISMISSED.
ORDER
RICH, Circuit Judge.


1
The United States moves to dismiss the appeal of National Medical Enterprises, Inc. on the ground that the order being appealed is interlocutory.  National responds.


2
On June 9, 1993, the Court of Federal Claims transferred National's case to the United States District Court for the Northern District of Texas.  National, which does not oppose the transfer, states that it filed a "protective" appeal in case the United States persuades the district court that it lacks jurisdiction over the case.  National further states that it "would not object to the dismissal of the appeal ..."


3
There is no basis for this court's jurisdiction over the transfer order and, thus, the appeal is dismissed.  If the district court dismissed National's case, then National may seek review of that order in the Fifth Circuit.


4
Accordingly,

IT IS ORDERED THAT:

5
The United States' motion to dismiss is granted.